OXWICE   OF
                   THE ATTORNEY                  GENERAL
                                  AVSTIN.TEXAS
PRICE   DANIEL
AlroRNEY GENERAL




                                                   iMu8ry 19, 1939


     &r:      J,
            L. B&air
     Oouoty Auuitor,   ulbarger    oowaty
     Varnoa, tax88
    .       -   L
        \
.




                                                        (algaod:2Mjwln bedell)
                                                   ET
                                                                k8i8tMt



                yatptiteru

                APPBOYHD I
                (Ugxwd:       -8ld     c.   BAA)
                Arr3ruih;I   OurSAAL   09   SXAS